The Court.
The appeal in this case is without merit, and was evidently taken for delay. It is brought here upon the judgment-roll alone, -without any exception to the sufficiency of the evidence to sustain the findings of fact, and the judgment as entered follows the conclusions of law found by the court. In these conclusions of law the court finds that the plaintiff “is entitled to judgment for the sum of six hundred and thirty-eight dollars and fifty-five cents, with interest thereon from the first day of September, 1893, to this date (February 17,1894), and now amounting to twenty-three dollars and seventy cents, with costs of suit.” Upon a proper computation the interest upon the principal sum of the judgment would amount to twenty dollars aud seventy cents instead of twenty-three dollars and seventy cents, and the latter sum is manifestly a clerical error which would have been corrected by the court below upon having its attention called to the matter. To appeal from a judgment upon a trivial error in the computation of interest, when the entire relief sought could have been obtained upon a mere application to the trial court, is essentially frivolous, and merits reproof.
The superior court is directed to make the proper correction in its computation of interest, and thereupon the judgment will stand affirmed. The costs of this appeal are to be paid by the appellant, and the respondent ■ is allowed the sum of one hundred dollars damages as a part of the costs of the appeal.